Title: To James Madison from Thomas Appleton, 20 January 1805 (Abstract)
From: Appleton, Thomas
To: Madison, James


20 January 1805, Leghorn. Encloses a list of U.S. vessels sailing from Leghorn from 1 July to 31 Dec. 1804, together with his accounts for 1804 and supporting vouchers showing a balance due him of $148.25, for which he has drawn on the State Department in favor of Samuel Emery of Philadelphia. Was informed by Emery that settlement of his account for 1802 has met with “some obstacle,” but Emery “has not explained the nature of it.” Forwarded all his original vouchers “excepting for that part relative to the postage of letters, which you will readily perceive Sir are impossible ever to procure.”
“The late law of Congress regarding American seamen, I presume every where must have had the most salutary effects, for since it been known to me, not a citizen has evaded from this port, or entered into foreign service, the Captains Are less unjust in their treatment of their sailors, and both we Can Compel to their duty. In my letter of the 26th. of June, I took the liberty of particularizing some of the benefits which would Arise to the commerce of the U:States in obtaining a permission from the Ottoman port for our vessels to trade in the black sea, they were the result of an intimate acquaintance with the Levant trade, and a long correspondence on this Subject with persons residing in those scales, and who are of acknowledg’d repute. A very few days since I receiv’d a letter from a friend at Constantinople under date of the 1st. of November; I shall therefore translate a passage it contains, without again trespassing on your time, except only to observe, that on this information the most implicite reliance may be placed. ‘Should an accredited Agent appear here from the U:States, be assured he would easily obtain every reasonable demand; this I Know from an unquestionable Source.’ The yellow:fever which in the Autumn was introduced here, intirely subsided in the beginning of December. This disorder was Conveyed to us by a vessel from Malaga, but at so late a season of the year, that its effects have been much less severe than in other parts of the Mediterranean; for on no day did the number of deaths exceed 50. in a population of 40,000. inhabitants who remained in the City. At Pisa distant only 14 miles, altho’ the communication was uninterrupted, yet there was no instance of Contagion in the place; indeed the malady did not extend beyond the gates of Leghorn, altho’ no salutary precautions were observed within a Circuit of 20. miles.”
